Citation Nr: 1418688	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-10 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Service connection for degenerative joint disease of the right knee.

2. Service connection for degenerative joint disease of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in January 2011.  A statement of the case was issued in April 2011, and a substantive appeal was received in April 2011.  

A review of the Virtual VA paperless claims processing system (Virtual VA) and Veterans Benefits Management System (VBMS) reveals that they contain VA treatment records and an appellate brief not found within the physical claims folder.  Although certain additional evidence was received subsequent to the statement of the case, it is either not relevant or essentially duplicative of evidence already in the record, and a waiver of RO initial consideration is not required.  38 C.F.R. § 20.1304 (2013)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA knee examination in April 2010.  He was diagnosed with bilateral knee degenerative joint disease. 

In an unsigned September 2010 addendum opinion, a VA examiner opined that the Veteran's bilateral knee degenerative joint disease was not likely related to service.  The examiner reasoned that the Veteran's claims file does not contain objective documentation of the Veteran seeking care for knee pain after his discharge until 1996 and that there was no objective documentation of any injury or trauma to his knees during service.  However, the Veteran's service personnel records show he earned the Parachutist Badge, which signifies that he completed jump school and a substantial number of jumps in service; therefore, it may reasonably be conceded that he sustained multiple jump landing traumas.  As such, the September 2010 VA addendum opinion must be viewed as inadequate, and the Board finds another examination and medical opinion are necessary. 

Remedial action is necessary to allow for fully informed appellate review. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination by an appropriate medical doctor to determine the nature, extent and etiology of his bilateral knee degenerative joint disease.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported.

The examiner is requested to respond to the following: 

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current bilateral knee degenerative joint disease is causally related to service, to specifically include his repeated parachute jumps?

Detailed reasons for all opinions should be provided.

2.  For the purpose of avoiding further remand, the AOJ should review the examination report and opinion to ensure that it is responsive to the above directives.  If not, the AOJ should return the report/opinion to the examiner for an addendum.

3. After completion of the above and any additional development which the AOJ may deem necessary, the AOJ should then review the expanded record and readjudicate the issue on appeal.  The AOJ should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



